Citation Nr: 0123856	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  97-30 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a seizure disorder 
claimed as secondary to service-connected recurring 
claudication of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1969 to 
January 1973 and from August 1977 to October 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  There is no relationship between the appellant's seizure 
disorder and his service-connected right leg disability.


CONCLUSION OF LAW

The appellant does not have a seizure disorder as a result of 
his service-connected right leg disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record, which 
consists of the appellant's service medical records; his 
contentions; reports of VA examinations conducted in December 
1995 and August 2000; statements by private physicians, S.O., 
M.D., and P.R., M.D.; and private medical records for 
treatment of the appellant between January 1995 and July 
1996.  Only the evidence pertinent to the issue currently 
being decided is discussed below.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As discussed in more detail below, the 
Board finds that the recent changes in the law brought about 
by the enactment of the VCAA do not have any effect on the 
appellant's claim.  The Board finds that even though this law 
was enacted during the pendency of this appeal, and thus, has 
not been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  As discussed below, the RO 
fulfilled its duties to inform and assist the appellant on 
this claim.  Accordingly, the Board can issue a final 
decision on the appellant's claim because all notice and duty 
to assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

With respect to this claim, sufficient information concerning 
the appellant was of record at the time he filed the claim.  
The rating decisions issued in January 1996, as well as the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), informed the appellant of the type of evidence 
needed to substantiate this claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
discussions in the rating decisions, the SOC, and the SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim and thereby complied with VA's 
notification requirements.  

As for VA's duty to assist the appellant, all medical records 
referenced by the appellant have either been obtained or are 
unavailable.  In September 1997 the RO sent a letter to the 
appellant requesting a release form in order to obtain 
private medical records from Kennestone Hospital.  The 
appellant never returned the release.  Further, that same 
letter informed the appellant that he could obtain these 
records from the hospital himself and submit them to the RO.  
No additional medical records were received from the 
appellant.  While VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

Although the VA examiner in August 2000 discussed magnetic 
resonance imaging (MRI) and electroencephalogram (EEG) 
studies that are not contained in the claims folder, these 
records were available to the examiner and he interpreted 
these records.  Having these records in the claims folder is 
therefore unnecessary because they were reviewed by the 
examiner and because the Board is not qualified to interpret 
these studies.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.).  Therefore, there is no indication 
that relevant (i.e., pertaining to treatment for the seizure 
disorder) records exist that have not been obtained.

As for VA's duty to obtain any medical opinions, that was 
fulfilled by providing VA examinations to the appellant in 
December 1995 and August 2000.  Each examiner rendered an 
opinion as to the relationship between the appellant's 
seizure disorder and his service-connected right leg 
disability.  VA has no further duty to obtain medical 
opinions on the appellant's behalf because the opinion 
provided by the VA examiner in August 2000 provides 
sufficient medical evidence to decide this claim.  VA only 
has a duty to obtain further examination or opinion where 
necessary because there is not sufficient medical evidence to 
decide a claim.  See 66 Fed. Reg. 45631 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)). 

The Board finds that VA has done everything reasonably 
possible to assist the appellant, and a remand of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to inform and assist the appellant with respect to this 
claim.

Service connection for a disability is warranted when 
evidence establishes that an injury or disease occurring 
during service results in that disability.  38 C.F.R. § 3.303 
(2000).  Service connection may also be granted for an 
organic disease of the nervous system which is manifest to a 
degree of 10 percent within a year of separation of service.  
38 C.F.R. § 3.309 (2000).  The presence of a seizure disorder 
is not reflected in the service medical records, nor was such 
a disorder shown within a year of separation.  However, the 
veteran's contention is not that it originated during 
service, but rather that the seizure disorder warrants 
service connection on the basis that it developed secondary 
to a service connected disability.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993), with Tobin v. Derwinski, 2 Vet. App. 
34 (1991)).  In Allen, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The veteran is service connected for recurrent claudication 
of the right leg, status post right femoral endarterectomy 
and iliofemoral bypass, rated 60 percent disabling effective 
May 1, 1995.

In a November 3, 1995 letter, P.R., M.D., stated:

[The appellant] is a 44 year old white 
male, seen in the emergency room with a 
history of having had an acute episode of 
confusion.  At that time he demonstrated 
a normal CT scan and normal chemistry 
studies.  An EEG demonstrated a left 
temporal lobe slow focus, and it was felt 
that this represented a probably seizure 
focus.  The [appellant] was begun on 
Dilantin 300 mgs a day and has continued 
on the same.  It was felt that this was 
probably related to his vascular disease, 
possibly representing an embolic fragment 
to the cortex, producing the acute onset 
of seizure.  The [appellant] has well 
documented peripheral vascular disease 
with clots in his lower extremities and 
having had previous vascular surgery.

(emphasis added).

At a December 1995 VA mental disorder/neurological 
examination, the appellant related that he had had a seizure 
episode on July 3, 1995.  He stated that the seizure had 
occurred while he was sleeping and was unwitnessed.  He 
explained that, when he awoke, his body ached, he was in a 
sweat, and he had urinated upon himself.  He got out of bed 
and then fell to the floor.  According to his spouse, his 
speech was slurred.  He was taken to Kennestone Hospital and 
informed that he had had a seizure.  He was prescribed 
Dilantin.  He explained that he recognized the symptoms of a 
seizure because his brother had had approximately four 
seizures since 1967.  The appellant had no current complaints 
of seizure type symptoms.  He reported that the doctors at 
Kennestone had suggested that "a clot had broken loose."  
There were no specific neurological findings.  No speech 
deficit was noted.  Diagnosis was deferred.

In December 1995 the appellant also underwent a VA peripheral 
vascular examination.  He was diagnosed with postoperative 
state right femoral endarterectomy, subsequently followed by 
aortofemoral bypass in the right lower extremity for 
atherosclerotic peripheral vascular disease.  The examiner 
stated, "There does not appear to be any direct relationship 
in the local atherosclerotic area of the right femoral vessel 
that would seem to tie into new onset seizure disorder in the 
[appellant]."  The examination report was also signed by the 
examiner who conducted the VA mental disorder/neurological 
examination.

In August 2000 the appellant underwent a VA miscellaneous 
neurological disorders examination.  The examination was 
conducted by a neurologist.  The appellant reported that he 
underwent surgery for femoral popliteal bypass of the right 
leg due to significant peripheral vascular disease in 1993.  
In 1994 he had another blockage of the right leg.  In 
February 1995 he required surgery again.  At that time, he 
was started on Trental and Coumadin.  Two months later, he 
arose from bed, and, as he stood, he fell to the floor 
secondary to legs pains, which he described as severe 
cramping, and soreness all over.  He noticed that his bed was 
wet and that he had bitten his tongue.

The veteran was taken to an emergency room where he was 
evaluated by Dr. P.R.  Magnetic resonance imaging (MRI) and 
electroencephalogram (EEG) studies were conducted.  The 
examiner reviewed those studies.  MRI studies from July 4, 
1995 and August 12, 1997 were both unremarkable and normal.  
EEG studies on July 5, 1995, revealed mild left temporal 
slowing with no focal epileptiform activity and no paroxysmal 
high voltages noted.  The appellant was started on Dilantin.  
He was on Dilantin for two years.  After being advised that 
he could not come off Dilantin, he changed neurologists.  He 
was re-imaged with a MRI and slowly tapered off Dilantin.  
Two weeks after he was off Dilantin, in July 1997, he had a 
seizure while sleeping that his spouse described as a 
convulsion.  Due to these nighttime convulsions, he was taken 
to the emergency room and a Dr. D.L. placed him on Tegretol.  
He has not had another seizure since that time.  It appeared 
that he remained seizure free as long as he took his 
medication.

The appellant's high cortical functions were all normal.  The 
cranial nerve examination was normal with mild end-gaze 
nystagmus which is normal feature in most people.  Gait, 
station, strength, tone, and bulk were normal.  The sensory 
examination was normal to light touch and pinprick 
bilaterally throughout.  Coordination was intact.  The deep 
tendon reflexes were symmetrical bilaterally throughout.  The 
diagnosis was nocturnal convulsions; well-controlled on anti-
epileptic medications.

The examiner noted that Dr. P.R. had reported that the 
potential etiology of the appellant's seizures was due to 
embolic phenomenon from the surgical procedure to the right 
leg.  The examiner opined that this was "unlikely [because] 
any type of embolic phenomenon would be stuck in the lungs 
and would not go through the heart and into the brain.  Also 
. . . , there was no evidence of any patent foramen ovale in 
the heart, nor do the MRI studies show any sort of embolic 
abnormalities whatsoever."  The examiner added that EEG 
studies showed mild left focal slowing, which is seen in many 
people who may or may not have epilepsy, but because the 
appellant's brother also has a diagnosis of seizures, it 
could be that the appellant had a subclinical seizure 
potential that turned into clinical symptoms.  The examiner 
stated, "I do not believe that there is a direct 
relationship between the surgical procedure to the right 
lower leg and the beginning of [the appellant's] seizures."  

The appellant has been diagnosed with a seizure disorder of 
nocturnal convulsions.  He is treated with anti-epileptic 
medication.  Dr. P.R. opined that the onset of the 
appellant's seizure disorder was "probably related" to the 
appellant's service-connected right leg disability.  However, 
the Board concludes that the evidence reflecting that no such 
relationship exists is more persuasive and of greater weight 
than Dr. P.R.'s opinion.  In December 1995 two VA physicians 
opined that there did not appear to be any direct 
relationship between the appellant's right leg disability and 
his seizure disorder.  Further, in August 2000, a VA 
neurologist examined the appellant to determine whether any 
such relationship existed.  The examiner discussed the 
appellant's medical history, including relevant medical 
records, and reviewed the opinion by Dr. P.R.  He rejected 
the plausibility of Dr. P.R.'s theory as to how the 
appellant's service-connected disability contributed to the 
onset of the appellant's seizure disorder, and explained 
fully his reasons for doing so.  Further, he bolstered his 
opinion by citing a lack of medical evidence to support Dr. 
P.R.'s theory in the relevant MRI and EEG studies.  Because 
the August 2000 opinion is more detailed than Dr. P.R.'s and 
because the examiner provided a clear, thorough explanation 
to support his opinion, it is more persuasive than, and 
afforded greater weight than, Dr. P.R.'s opinion.

The appellant's contentions that he has a seizure disorder 
that is the result of his service-connected right leg 
disability is not probative evidence as to causation because 
he does not possess the requisite education, training, or 
experience to offer a medical opinion.  See 66 Fed. Reg. 
45630, (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)).

As discussed above, another basis for establishing service 
connection on a secondary basis is if a service-connected 
disability is aggravated by a service-connected disability.  
Allen, 7 Vet. App. 439 (1995).  However, there is no evidence 
that the veteran's peripheral vascular disease has had an 
adverse effect on his seizure disorder.  Medical evidence of 
record from the diagnosis of a seizure disorder in 1995 to 
the present shows that his seizures have been controlled with 
medication and that he has not had a seizure since July 1997, 
which was during a period in which his anti-seizure 
medication had been tapered off. 

In sum, the only evidence in support of the appellant's claim 
is the November 1995 statement by Dr. P.R.  However, the 
evidence against the appellant's claim outweighs this 
statement.  For the above reasons, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a seizure disorder as secondary to the 
service-connected right leg disability.  Therefore, the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  A reasonable doubt exists where 
there is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102 (2001).  It is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  Id.  It is not a 
means of reconciling actual conflict or a contradiction in 
the evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the relationship between the appellant's service-connected 
right leg disability and a seizure disorder.


ORDER

Entitlement to service connection for a seizure disorder 
secondary to the service-connected right leg disability is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


